ACCEPTED
                                                                                         01-15-00378-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     7/9/2015 3:40:21 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK


                            No. 01-15-00378-CV

                      IN THE COURT OF APPEALS            FILED IN
                                                  1st COURT OF APPEALS
                   FOR THE FIRST DISTRICT OF TEXAS HOUSTON, TEXAS
                             AT HOUSTON           7/9/2015 3:40:21 PM
                                                                 CHRISTOPHER A. PRINE
                                                                       Clerk

     AC INTERESTS, L.P., FORMERLY AMERICAN COATINGS, L.P.,
                                                  Appellant,

                                         v.

         TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
                                                Appellee.


                  On Appeal from the 53rd Judicial District,
             Travis County, Texas, Cause No. D-1-GN-14-005160


                   BRIEF OF APPELLEE,
       TEXAS COMMISSION ON ENVIRONMENTAL QUALITY

KEN PAXTON                                    CYNTHIA WOELK
Attorney General of Texas                     Assistant Attorney General
                                              State Bar No. 21836525
CHARLES E. ROY
First Assistant Attorney General
                                              Environmental Protection Division
JAMES E. DAVIS                                P. O. Box 12548
Deputy Attorney General for Civil             Austin, TX 78711-2548
Litigation                                    Tel: (512) 475-4013
                                              Fax: (512) 320-0052ATTORNEYS
JON NIERMANN                                  FOR APPELLANT
Chief, Environmental Protection               TEXAS COMMISSION ON
Division                                      ENVIRONMENTAL QUALITY


                                    July 9, 2015
                                      TABLE OF CONTENTS
                                                                                                            Page

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT REGARDING ORAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . 2

ISSUE PRESENTED FOR REVIEW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

SUMMARY OF THE ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

STANDARD OF REVIEW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

ARGUMENT AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

        A.      The Third Court of Appeals has already decided this issue: service
                requirements like this one are mandatory. . . . . . . . . . . . . . . . . . . . . . 9

        B.      The 30-day requirement in the Clean Air Act controlled. . . . . . . . . 12

        C.      The legislature did not override the Clean Air Act’s 30-day service
                requirement by amending the Water Code. . . . . . . . . . . . . . . . . . . . 14

        D.      It does not matter if AC Interests promptly gave someone at the
                Commission a copy of the Original Petition. . . . . . . . . . . . . . . . . . 15

        E.      Clean Air Act § 382.032(c) does not include a good-and-
                sufficient-cause-for-delay or due diligence exception to the 30-day
                requirement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16




                                                        ii
                                                                                                            Page

       F.      There is no undue harm exception to the 30-day service
               requirement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

       G.      AC Interests claims but does not show it has a vested property
               right in the Emission Reduction Credits that it seeks. . . . . . . . . . . . 18

CONCLUSION AND PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21




                                                       iii
                                    INDEX OF AUTHORITIES

Cases                                                                                                     Page

Atty. Gen. of Tex. v. Farmers Ins. Exchange,
       411 S.W.3d 139 (Tex. App.—Austin 2013, no pet.) . . . . . . . . . . . . . . . . . 14

Balistreri-Amrhein v. AHI,
       No. 05-09-01377-CV, 2012 WL 3100775
       (Tex. App.—Dallas July 31, 2012, pet. denied) (mem. op.) . . . . . . . . . . . 18

Bragg v. Edwards Aquifer Auth.,
     71 S.W.3d 729 (Tex. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Curry v. Heard,
      819 F.2d 130 (5th Cir. 1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 18

Fireman’s Fund County Mut. Ins. Co. v. Hidi,
     13 S.W.3d 767 (Tex. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Fleming Foods of Tex. v. Rylander,
     6 S.W.3d 278 (Tex. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Hallco Texas, Inc. v. McMullen County,
      1997 WL 184719 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Helle v. Hightower,
      735 S.W.2d 650 (Tex. App.—Austin 1987, writ denied) . . . . . . . . . . . . . . 18

Heritage on San Gabriel Homeowners Ass’n v. Tex. Comm’n on Envtl. Quality,
      393 S.W.3d 417 (Tex. App.—Austin 2012, pet. denied) . . . . . . . . . . . . . . . 7

Hooks v. Dep’t of Water Res.,
     611 S.W.2d 417, 419 (Tex. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Horizon/CMS Healthcare Corp. v. Auld,
      34 S.W.3d 887, 901 (Tex. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13


                                                       iv
Cases (cont’d)                                                                                      Page

MCI Sales & Serv., Inc. v. Hinton,
     329 S.W.3d 475 (Tex. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

N.E. Neighbors Coal. v. Tex. Comm’n on Envt’l Quality,
      No. 03-11-00277-CV, 2013 WL 1315078
      Tex. App.—Austin Mar. 28, 2013, pet. denied) . . . . . . . . . . . . . . . . . . . . . 11

State v. Colyandro,
       233 S.W.3d 870 (Tex. Crim. App. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Stephenson v. Corporate Servs. Inc.,
      650 S.W.2d 181 (Tex. App.—Tyler 1983, writ ref’d n.r.e.) . . . . . . . . . . . . 16
Taylor v. Meador,
      326 S.W.3d 682 (Tex. App.—El Paso 2010, no pet.) . . . . . . . . . . . . . . . . . 18

Tex. Comm’n on Envt’l Quality v. Kelsoe,
      286 S.W.2d 91 (Tex. App.—Austin 2009, pet. denied) . . . . . . . . . . . . . . . 19

Tex. Natural Res. Conserv. Comm’n v. Sierra Club,
      70 S.W.3d 809 (Tex. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 15, 16

TJFA, L.P. v. Tex. Comm’n on Envtl. Quality,
     368 S.W.3d 727 (Tex. App.—Austin 2012, pet. denied) 9, 10, 11, 15, 16, 17

USA Waste Servs. of Houston, Inc. v. Strayhorn,
     150 S.W.3d 491 (Tex. App.—Austin 2004, pet. denied) . . . . . . . . . . . . . . . 7




                                                    v
Texas Statutes                                                                                                  Page
Tex. Gov’t Code
      § 311.021(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Tex. Health & Safety Code (Solid Waste Disposal Act)
      § 361.321 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      § 361.321(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 11, 15

Tex. Health & Safety Code (Clean Air Act)
      §§ 382.001-.510 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 4
      § 382.002(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
      §§ 382.011-.012 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
      § 382.017 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
      § 382.032 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 6, 8, 12, 13
      § 382.032(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
      § 382.032(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 3, 6, 8, 11, passim

Tex. Water Code
      § 5.351 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13
      § 5.353 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 12, 13


Rules
30 Tex. Admin. Code
      §§ 101.300-.304 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
      Ch. 101, Subchapter H . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5
      § 101.302(i) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 19
      § 101.303(a)(1)(A) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
      § 101.306(a)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
      § 305.66 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
      § 305.122 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Tex. R. App. P.
      38.1(i) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Tex. R. Civ. P.
      91a . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

                                                             vi
Other                                                                                                      Page

Act of May 18, 1989, 71st Leg., R.S., ch. 678, § 1,
      1989 Tex. Gen. Laws 2230, 2722 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Act of May 30, 1993, 73rd Leg., R.S., ch. 485, § 5,
      1993 Tex. Gen. Laws 1887, 1887 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Act of April 25, 1995, 74th Leg., R.S., ch. 76, § 11.155,
      1995 Tex. Gen. Laws 458, 727 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

26 Tex. Reg. 313 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4




                                                       vii
                               STATEMENT OF THE CASE

       AC Interests, L.P. (AC Interests) filed an application with the Texas

Commission on Environmental Quality (Commission or TCEQ) for certification of

air-emission reduction credits. By letter dated November 19, 2014, the Commission

denied the application. AC Interests filed suit against the Commission to challenge

the agency’s decision. When AC Interests failed to serve the Commission with

citation within 30 days after the date on which its petition was filed in district court,

the Commission filed a Rule 91a motion to dismiss,1 citing Health & Safety Code

§ 382.032(c), part of the Texas Clean Air Act (the Clean Air Act or the Act).2 The

district court granted the Commission’s motion and entered an Order of Dismissal,

dismissing the case in its entirety.3 AC Interests filed this appeal.

       The case was transferred to this Court by a docket equalization order of the

Supreme Court.




       1
         CR 26-29 (Rule 91a Motion). References to the Clerk’s record in this case will be by the
abbreviation CR followed by a page number or numbers and sometimes line numbers on a page.
       2
         The Clean Air Act is at Tex. Health & Safety Code §§ 382.001 - .510. Hereafter, sections
in the Act will be cited using the shorthand Clean Air Act § ___ rather than Health & Safety Code
§ ___.
       3
           CR 77 (District Court’s Order of Dismissal) (a copy is in Appendix 1).

                                                 1
                STATEMENT REGARDING ORAL ARGUMENT

         After AC Interests filed its brief on May 19, 2015, the Clerk of the Court sent

notice to the parties that oral argument had been waived. The Commission does not

request oral argument because the decisional process would not be significantly aided

by it. In the event the Court were to set oral argument, the Commission asks to be

heard.




                                            2
                      ISSUE PRESENTED FOR REVIEW

      Clean Air Act § 382.032 waives sovereign immunity for suits that challenge

Commission decisions made under the Clean Air Act and rules promulgated to

implement the Act. In such suits, subsection 382.032(c) requires that service of

citation on the Commission be accomplished within 30 days after the date the petition

is filed. Since AC Interests did not serve citation on the Commission within 30 days,

was the district court correct to dismiss the suit?




                                           3
                                  STATEMENT OF FACTS

       The Commission is charged with administering the Texas Clean Air Act.

Clean Air Act § 382.011.4 The Act establishes a regulatory scheme to safeguard the

state’s air resources from pollution. Id. at § 382.002(a). Under it, the Commission

is directed to regulate by controlling or abating air pollution and emissions of air

contaminants. As part of its implementation of the Act, the Commission adopted

rules establishing an emissions banking and trading program.5 The rules, set out in

30 Texas Administrative Code Chapter 101, Subchapter H, authorize the Commission

to grant Emission Reduction Credits (ERCs) under the emissions banking and trading

program if certain authorized emissions are reduced or eliminated. ERCs may be

generated by a company, for example, by permanently shutting down a facility that

lawfully emits volatile organic compounds or oxides of nitrogen. 30 Tex. Admin.

Code § 101.303(a)(1)(A). An ERC created under the agency’s rules “is a limited

authorization to emit [] pollutants . . . .” 30 Tex. Admin. Code § 101.302(i). If



       4
          Copies of all statutes relied on in this brief are in Appendix 2. Copies of agency rules
relied on are in Appendix 3. This brief specifically cites three rules from 30 Texas Administrative
Code Chapter 101, Subchapter H. Although there were very recent amendments to some parts of
those rules, the Appendix includes only the current versions of those rules since any amendments
were non-substantive or didn’t affect the rules for the purposes for which they are cited in this brief.
       5
          See, e.g., 26 Tex. Reg. 313 (2001) (preamble to adoption of 30 Tex. Admin. Code
§§ 101.300-.304 showing the rules were adopted to implement the Commission’s authority in Clean
Air Act §§ 382.011- .012; 382.017).

                                                   4
certified by the Commission, the company may trade or use its ERCs within a

designated area. One example of an allowable use of ERCs is to offset emissions

from a new source of emissions. 30 Tex. Admin. Code § 101.306(a)(1).

      In 2013, AC Interests filed an application with the Commission for certification

of ERCs.6 The Executive Director reviewed the application and denied it.7 AC

Interests filed this suit on December 10, 2014,8 to challenge the agency’s decision;

the company alleged that the Commission had violated rules in 30 Texas

Administrative Code Chapter 101, Subchapter H.9 AC Interests apparently sought to

invoke both the Clean Air Act and the Water Code as waivers of sovereign immunity

and jurisdictional bases for its suit, saying:

      Plaintiff seeks judicial review of the final decision by TCEQ in this
      matter pursuant to the Texas Commission on Environmental Quality.
      TEX. WATER CODE § 5.351 and Texas Clean Air Act, TEX. HEALTH
      & SAFETY CODE § 382.032(a).10

      After more than 30 days had passed after the suit was filed, the Commission

filed a timely motion pursuant to Texas Rule of Civil Procedure 91a asking the


      6
           CR 1, 2.
      7
           CR 1, 2.
      8
           CR 3.
      9
           See, e.g., CR 8, 18.
      10
           CR 2, lns. 16-19 (Plaintiff’s Original Petition); See also, CR 3, lns. 13-16.

                                                  5
district court to dismiss AC Interest’s suit for failure to serve the Commission with

citation within 30 days after the suit was filed. Although the Water Code arguably

allows for service of citation to be accomplished within one year,11 the Clean Air Act

has an express deadline of 30 days. The Commission asserted that the 30-day

deadline in Clean Air Act § 382.032(c) applied because the cause of action arose from

the Commission’s actions under the Clean Air Act.

        After the Commission filed its Rule 91a motion, AC Interests requested

issuance of citation.12 On February 6, 2015—the 58th day after AC Interests filed its

petition—citation was served on the Commission.13

        The district court granted the Commission’s motion and entered an Order of

Dismissal. AC Interests appeals.

                            SUMMARY OF THE ARGUMENT

        AC Interests filed a suit complaining about a decision made by the Commission

under its authority in the Clean Air Act and its rules implementing that Act.

        In Clean Air Act § 382.032, the Legislature waived the Commission’s



        11
          See Tex. Water Code § 5.353 (“If the plaintiff does not secure proper service of process
or does not prosecute his suit within one year after it is filed, the court shall presume that the suit has
been abandoned.”).
        12
             CR 37.
        13
             CR 78.

                                                    6
immunity from suits like this arising under the Act. However, the Legislature

provided that service of citation in such suits must be executed within 30 days after

the date on which the petition is filed. Under clear precedent from the Austin Court

of Appeals, service requirements like this one are mandatory, and a case must be

dismissed for non-compliance.

      It is undisputed that AC Interests did not execute service of citation on the

Commission within 30 days. The district court was correct to dismiss the suit because

the deadline for service of citation is mandatory. The district court’s Order of

Dismissal should be affirmed.

                           STANDARD OF REVIEW

      The issues asserted by AC Interests involve statutory construction, which is a

legal question that a court reviews de novo. See MCI Sales & Serv., Inc. v. Hinton,

329 S.W.3d 475, 501 n.30 (Tex. 2010); Bragg v. Edwards Aquifer Auth., 71 S.W.3d
729, 734 (Tex. 2002); USA Waste Servs. of Houston, Inc. v. Strayhorn, 150 S.W.3d
491, 494 (Tex. App.—Austin 2004, pet. denied). In construing a statute, a court must

ascertain the legislature’s intent in enacting the statute. Fleming Foods of Tex. v.

Rylander, 6 S.W.3d 278, 284 (Tex. 1999); Heritage on San Gabriel Homeowners

Ass’n v. Tex. Comm’n on Envtl. Quality, 393 S.W.3d 417 at 424-25 (Tex.

App.—Austin 2012, pet. denied). To determine the legislature’s intent, courts should

                                         7
look to the plain meaning of the words used in the statute. See Fireman’s Fund Cnty.

Mut. Ins. Co. v. Hidi, 13 S.W.3d 767, 768-69 (Tex. 2000).

                          ARGUMENT AND AUTHORITIES

       The Commission has sovereign immunity from suit. Clean Air Act § 382.032

waives the Commission’s immunity for certain suits brought by persons challenging

a Commission decision arising under the Clean Air Act. The suit must be filed in

Travis County district court, and it must be filed within 30 days after the effective

date of the challenged decision. Clean Air Act § 382.032(b). Citation must be served

on the Commission within 30 days after the date on which the petition is filed. Clean

Air Act § 382.032(c). Although AC Interests’s petition cited both the Clean Air Act’s

own waiver of sovereign immunity and the Water Code’s general waiver of sovereign

immunity, it is undisputed that the issues raised by AC Interests in its petition arise

under the Clean Air Act and rules promulgated by the Commission to implement its

authority under that Act.14

       AC Interests filed its Original Petition in this suit on December 10, 2014.15 It

waited until February 5, 2015 (a few days after the Commission had filed its Rule 91a


       14
            See, e.g., CR 1 (“This lawsuit arises out of a decision by TCEQ to deny Plaintiff's
application for certification of emission credits.”) (Plaintiff’s Original Petition); CR 38 (same)
(Plaintiff’s response to Commission’s Rule 91a motion).
       15
            CR 3.

                                                8
Motion) to request service of citation.16 Citation was served the following day—the

58th day after the petition was filed.17        Thus, the record shows—and it is

undisputed—that AC Interests did not execute service of citation within 30 days after

the date on which the petition was filed.

A.    The Third Court of Appeals has already decided this issue: service
      requirements like this one are mandatory.

      The Commission has regulatory authority over many aspects of air, water, and

waste. However, the issues in the case pleaded by AC Interests clearly arose from the

Commission’s exercise of its authority under the Clean Air Act and rules promulgated

to implement that authority. The Clean Air Act waives sovereign immunity for suits

arising under the Act and rules promulgated to implement it. It includes a mandatory

30-day service of citation requirement with which AC Interests failed to comply.

Therefore, it was proper for the district court to dismiss AC Interest’s suit.

      In a case that is directly on point, the Austin Court of Appeals held that a

nearly identical provision in the Solid Waste Disposal Act “imposed an absolute

deadline that a party must comply with in order to maintain his suit.” TJFA, L.P. v.

Tex. Comm’n on Envtl. Quality, 368 S.W.3d 727, 734 n.5 (Tex. App.—Austin 2012,



      16
           CR 37.
      17
           CR 78.

                                            9
pet. denied) (en banc) (TJFA). Much of the Commission’s authority over solid waste

is set out in Chapter 361 of the Health & Safety Code. Like the Clean Air Act, the

Solid Waste Disposal Act has its own waiver of sovereign immunity in Health &

Safety Code § 361.321.18 It says, “Service of citation must be accomplished not later

than the 30th day after the date on which the petition is filed.” Solid Waste Disposal

Act § 361.321(c). The Third Court of Appeals interpreted that provision in TJFA.

When plaintiff TJFA did not execute service of citation until 41 days after it filed suit

(although it had given the Commission a copy of the petition on the day it filed suit),

the Commission filed a motion to dismiss and a plea to the jurisdiction. The district

court dismissed the suit. On appeal, TJFA argued that the 30-day service of citation

requirement in § 361.321(c) “is merely directory and that its failure to comply with

the requirement should be excused because it diligently attempted to execute service.”

TJFA at 730. The Third Court of Appeals rejected the argument holding that the

service of process requirement, while not jurisdictional, was mandatory. Id. at 737-

38. “By providing an explicit deadline, the legislature has indicated its intention to

foreclose the possibility of excusing delays between filing and executing service due




       18
         Hereafter, sections in the Solid Waste Disposal Act will usually be cited as Solid Waste
Disposal Act § ___ rather than as Health & Safety Code § ___.

                                               10
to diligent efforts at service undertaken by plaintiffs.” Id. at 735.19

       As shown in the table immediately below, the Solid Waste Disposal Act

language at issue in TJFA is nearly identical to the Clean Air Act language at issue

in the case at bar.

 Solid Waste Disposal Act § 361.321(c) Clean Air Act § 382.032(c)
 Service of citation must be                        Service of citation on the commission
 accomplished not later than the 30th               must be accomplished within 30 days
 day after the date on which the petition           after the date on which the petition is
 is filed.                                          filed.


Although aware of TJFA because the Commission cited it in its Rule 91a Motion

below,20 AC Interests makes no effort to distinguish or explain it in its brief—perhaps

because the language of the two provisions is so similar that no reasonable distinction

can be made. Because the language in the two provisions (both of which are in the

Health and Safety Code) is nearly identical, the Third Court of Appeals’ ruling in

TJFA controls. And the district court was right to dismiss this case because AC

Interests failed to comply with a mandatory requirement.




       19
           In a subsequent case, the Austin Court of Appeals characterized the service-of-citation
deadlines as “statutory service requirements for government defendants that result in mandatory
dismissal if not met.” N.E. Neighbors Coal. v. Tex. Comm’n on Envtl. Quality, No. 03-11-00277-
CV, 2013 WL 1315078, *5 (Tex. App.—Austin Mar 28, 2013, pet denied) (emphasis added).
       20
            CR 27.

                                               11
B.     The 30-day requirement in the Clean Air Act controlled.

       AC Interests contends that Water Code § 5.353’s service of citation provision

controls here over the Clean Air Act’s requirement. It bases that assertion on the fact

that it mentioned Water Code §5.351 in its petition (alongside Clean Air Act

§ 382.032)21 and the belief that the Water Code’s service of citation provision was

enacted more recently and supposedly better expresses the legislature’s intent.

       Although Water Code § 5.351 authorizes suits against the Commission, it says

nothing specific about suits arising under the Clean Air Act or rules promulgated

pursuant thereto. The Clean Air Act, which is the relevant enabling act because

(directly and through rules adopted to implement it) it authorizes persons to file

applications for Emission Reduction Credits and for the Commission to grant or deny

those applications, also authorizes suits against the Commission. Because the Clean

Air Act is the relevant enabling act and has its own waiver of sovereign immunity that

authorizes suits such as this, the Court should conclude that the Water Code is not the

applicable waiver of immunity for suits concerning actions taken by the Commission

under the Clean Air Act or rules promulgated to implement that act. The waiver that

is specific to actions under the Clean Air Act controls over a general waiver in the



       21
           Appellant’s Brief at 5 (“The Texas Water Code should be controlling because the original
petition said this suit was being filed under [Water Code § 5.351].”).

                                                12
Water Code. See Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 901 (Tex.

2000) (noting traditional statutory-construction principle that more specific statute

controls over more general statute).

      Assuming arguendo that both Water Code § 5.351 and Clean Air Act § 382.032

waive sovereign immunity for this suit, then their very different service of process

provisions in Water Code § 5.353 and Clean Air Act § 382.032(c) should be read

together to give effect to both, if possible. See Hooks v. Dep’t of Water Res., 611
S.W.2d 417, 419 (Tex. 1981) (judicial review provisions of the Administrative

Procedure and Texas Register Act and the Water Code should be read in harmony

with one another).      The only way to harmonize and give effect to both

provisions—one arguably having an up-to-one-year deadline and the other having an

express 30-day deadline—would be to require service within 30 days. However, if

the statutes conflict and cannot be harmonized so as to give effect to both, then the

enabling act—the Clean Air Act—controls because “[a]n agency’s enabling

legislation determines the proper procedures for obtaining judicial review of an

agency decision.” Tex. Natural Res. Conserv. Comm’n v. Sierra Club, 70 S.W.3d
809, 811 (Tex. 2002).




                                         13
C.    The legislature did not override the Clean Air Act’s 30-day service
      requirement by amending the Water Code.

      AC Interests makes a puzzling legislative history argument, apparently

contending that the legislature’s act of removing the 30-day service of citation

requirement from the Water Code shows that the legislature believed the requirement

should no longer apply to cases arising under the Clean Air Act.22 The fact that the

Water Code once had a 30-day service requirement that the legislature eliminated in

1971 does not reasonably suggest that the legislature meant to eliminate or override

the express requirement in Clean Air Act § 382.032(c).

      As discussed above in the Standard of Review section of this brief, courts look

to the plain meaning of the words used in the statute. When a statute’s language is

clear and unambiguous, it is inappropriate to resort to extrinsic aids such as

legislative history to construe the language. See Atty. Gen. of Tex. v. Farmers Ins.

Exchange, 411 S.W.3d 139, 145 (Tex. App.—Austin 2013, no pet.) (citing Molinet

v. Kimbrell, 356 S.W.3d 407, 414 (Tex. 2011)). However, in addition to the plain

words of Clean Air Act § 382.032(c) that show the legislature’s intent that service of

citation had to be accomplished within 30 days, the legislative history shows that the

legislature has amended the Clean Air Act three times since the Water Code’s 30-day



      22
           Appellant’s Brief at 2-4.

                                         14
service requirement was eliminated in 1971, and it has not seen fit to eliminate the

Clean Air Act’s 30-day service requirement.23 Its intent to retain the requirement is

thus quite clear.24

D.     It does not matter if AC Interests promptly gave someone at the
       Commission a copy of the Original Petition.

       AC Interests says it gave someone at the Commission (a very large government

agency) a copy of its Original Petition shortly after the suit was filed. On that basis,

AC Interests attempts to excuse its failure to comply with the 30-day service of

process requirement, arguing that the Commission “had constructive knowledge that

a suit had been filed” two days after the suit was filed.25 Even if that were the case,

constructive knowledge is not enough. Service of citation is a term of art that

describes the formal process by which a party is informed that it has been sued. Tex.



       23
          Act of May 18, 1989, 71st Leg., R.S., ch. 678, § 1, 1989 Tex. Gen. Laws 2230, 2722,
amended by Act of May 30, 1993, 73rd Leg., R.S., ch. 485, § 5, 1993 Tex. Gen. Laws 1887, 1887
and Act of April 25, 1995, 74th Leg., R.S., ch. 76, § 11.155, 1995 Tex. Gen. Laws 458, 727.
       24
            Moreover, after the Austin Court of Appeal ruled in TJFA in 2012 that the 30-day service
of process requirement in Solid Waste Disposal Act § 361.321(c) is mandatory, the legislature did
not see fit to repeal or amend the requirement. Courts have long recognized that silence or inaction
by the legislature after a judicial interpretation “implies that the Legislature has approved of the
interpretation. ‘[W]e presume the legislature intends the same construction to continue’” when it
meets but does not overturn the construction. State v. Colyandro, 233 S.W.3d 870, 877-78 (Tex.
Crim. App. 2007). Thus, there is every reason to think that the legislature is satisfied with the
court’s interpretation that the 30-day service of process in the Solid Waste Disposal Act—and by
extension the nearly identical one in the Clean Air Act—was intended to be mandatory.
       25
            Appellant’s Brief at 5.

                                                15
Natural Res. Conservation Comm’n v. Sierra Club, 70 S.W.3d at 814 (citing

Stephenson v. Corporate Servs. Inc., 650 S.W.2d 181, 184 (Tex. App.—Tyler 1983,

writ ref’d n.r.e.)). Citation is more formal than notice; the former is directed to the

defendant, tells the defendant that he has been sued, and commands the defendant to

appear and answer. Tex. Natural Res. Conservation Comm’n v. Sierra Club 70 S.W.
3d at 813-14. Having constructive knowledge is not a substitute for service of

citation. TJFA, L.P. v. Tex. Comm’n on Envtl. Quality, 368 S.W.3d 727 at 736, n.5

(giving the Commission or one of its employees a copy of petition is not equivalent

to executing service and does not comply with statutory requirement to serve citation

within 30 days).

E.    Clean Air Act § 382.032(c) does not include a good-and-sufficient-cause-
      for-delay or due diligence exception to the 30-day requirement.

      AC Interests claims that its failure to serve citation should be excused because

it had “good and sufficient cause for delay” and “used due diligence.”26 These same

sorts of arguments were made by the losing party in TJFA, L.P. v. Tex. Commission

on Environmental Quality and rejected by the Third Court of Appeals, saying:

      [T]he legislature’s decision to provide an explicit deadline by which
      service of citation must be executed foreclosed due-diligence
      considerations and instead imposed an absolute deadline that a party
      must comply with in order to maintain his suit.

      26
           Appellant’s Brief at 3, 8-9.

                                          16
Id. at 735, n.5. TJFA argued in favor of a good cause for delay exception to the Solid

Waste Disposal Act’s 30-day deadline but the court of appeals rejected it saying,

“[T]he governing statute provides no option for extending the deadline or for

excusing a failure to comply . . . .” Id. at 736-37. And due diligence is the standard

that would apply if there were no deadline. Thus, AC Interests’ argument invites the

Court to ignore the statutory deadline, thus rendering the statute superfluous (contrary

to the Code Construction Act’s presumption that all of a statute is intended to be

effective).27 In any event, AC Interests did not demonstrate good cause or due

diligence related to its failure to comply with the deadline.

F.     There is no undue harm exception to the 30-day service requirement.

       AC Interests seems to argue for the Court to balance its harm (which it says is

substantial) against the Commission’s harm (which it says is nothing because the

Commission had “constructive notice of the suit.”)28

       AC Interests, citing the federal case Curry v. Heard, 819 F.2d 130 (5th Cir.

1987), argues that “any process of service could be amended” unless there is material

prejudice to the person being served. Curry v. Heard does not interpret a 30-day

mandatory service of process requirement like the one at issue here or suggest that

       27
          Tex. Gov’t Code § 311.021(2) (it is presumed that in enacting a statute the legislature
intended for all of it to be effective).
       28
            Appellant’s Brief at 5, 6, 9.

                                               17
“undue harm” is a proper consideration when one fails to follow a mandatory

procedure. Moreover, Curry v. Heard involved “the application and adaptation of

Texas tolling [of a statute of limitations] doctrine . . . to the context of federal court

procedure.” Id. at 131. Under that doctrine, tolling of the statute of limitations

occurs if citation is issued and served after the statute of limitations has run only if

the plaintiff has used diligence and amended service pursuant to Federal Rule 4(h).

Id. at 132. Since Federal Rule 4(h) does not apply here, the opportunity to cure that

it provides is not applicable and thus the case is not apt.

G.     AC Interests claims but does not show it has a vested property right the
       in Emission Reduction Credits that it seeks.

       AC Interests claims it has a vested property right in the Emission Reduction

Credits that the Commission denied.29 It cites no authority that a hoped-for ERC is

a vested property right. The Commission rules that authorize ERCs say that an ERC




       29
            Appellant’s Brief at 11.

        AC Interests’s briefing on this point is inadequate. When a party inadequately briefs a point,
it waives it. See Helle v. Hightower, 735 S.W.2d 650, 654 (Tex. App.—Austin 1987, writ denied)
(complaint is waived on appeal when inadequately presented or unsupported by analysis or
discussion); Balistreri-Amrhein v. AHI, No. 05–09–01377–CV, 2012 WL 3100775, at * 1 (Tex.
App.—Dallas July 31, 2012, pet. denied) (mem.op.) (same); Taylor v. Meador, 326 S.W.3d 682, 684
(Tex. App.—El Paso 2010, no pet.) (same); see also Tex. R. App. P. 38.1(i) (stating brief must
contain clear and concise argument for contentions made with appropriate citations to record and
authorities).

                                                 18
that has been granted “does not constitute a a property right.”30 30 Tex. Admin. Code

§ 101.302(i). Certainly, then, one that has been applied for but denied cannot be a

property right.31

       Even if a hoped-for ERC were a vested property right, AC Interests was still

obligated to follow statutory requirements for maintaining its suit. Tex. Comm’n on

Envtl. Quality v. Kelsoe, 286 S.W.3d 91, 97 (Tex. App.—Austin 2009, pet. denied)

(when statute provides a right to judicial review of agency decision, even a person

raising constitutional claims must comply with statute’s requirements).

                              CONCLUSION AND PRAYER

       For the reasons set out in this brief, the Commission respectfully requests that

this Court affirm the judgment of the district court dismissing this case.

                                               Respectfully submitted,

                                               KEN PAXTON
                                               Attorney General of Texas

                                               CHARLES E. ROY
                                               First Assistant Attorney General

       30
           TCEQ’s rules such as 30 TAC § 305.66 and 30 TAC § 305.122 say essentially the same
thing about permits that it issues. For example, the latter says about permits issued by the
Commission, “A permit issued within the scope of this subchapter does not convey any property
rights of any sort, nor any exclusive privilege, and does not become a vested right in the permittee.”
       31
           Whether or not a person is merely seeking a permit to dispose of solid waste on his
property or has been granted one, he does not have a property interest or vested right in the permit
or in disposing of solid waste. Hallco Texas, Inc. v. McMullen Cnty., No. 04-96-00681-CV, 1997
WL 184719, *6 (Tex. App.—San Antonio Apr. 16, 1997, no pet.) (not designated for publication).

                                                 19
                                       JAMES E. DAVIS
                                       Deputy Attorney General for Civil Litigation

                                       JON NIERMANN
                                       Chief, Environmental Protection Division

                                       /s/ Cynthia Woelk
                                       CYNTHIA WOELK
                                       Assistant Attorney General
                                       State Bar No. 21836525
                                       Cynthia.Woelk@texasattorneygeneral.gov

                                       Office of the Attorney General
                                       Environmental Protection Division. (MC-066)
                                       P.O. Box 12548
                                       Austin, Texas 78711-2548
                                       Tel: (512) 463-2012
                                       Fax: (512) 320-0911

                                       ATTORNEYS FOR APPELLEE TEXAS
                                       COMMISSION ON ENVIRONMENTAL
                                       QUALITY




                      CERTIFICATE OF COMPLIANCE

      I certify that this brief, not counting the portions properly excepted as shown
in Texas Rule of Appellate Procedure 9.4(i)(1), contains 4,377 words according to the
word count of the computer program used to prepare the document. It therefore
complies with the word limit found in Tex. R. App. P. 9.4(i)(2)(B).

                                       /s/ Cynthia Woelk
                                       CYNTHIA WOELK




                                         20
                          CERTIFICATE OF SERVICE

      I certify that on this 9th day of July, 2015, a true and correct copy of the
foregoing brief has been served upon the following counsel by electronic serve
through the electronic filing manager as indicated below:

Attorney for Appellant:

William Smalling
The Law Office of C. William Smalling, PC
1700 Post Oak Blvd., 2 BLVD Place, Suite 600
Houston, Texas 77056
Tel: (713) 513-7153
Fax: (866) 738-0042
bsmalling@billsmallinglaw.com


                                     /s/ Cynthia Woelk
                                     CYNTHIA WOELK




                                       21
                                APPENDIX
                            TABLE OF CONTENTS

Tab

1     District Court’s Order of Dismissal

2     Statues
            Tex. Water Code
                  § 5.351
                  § 5.353

              Tex. Gov’t Code
                    § 311.021

              Tex. Health and Safety Code (Solid Waste Disposal Act)
                    § 361.321

              Tex. Health and Safety Code (Clean Air Act)
                    § 382.001
                    § 382.011
                    § 382.017
                    § 382.032

3     Rules
              30 Tex. Admin. Code
                    § 101.302
                    § 101.303
                    § 101.306
                    § 305.66
                    § 305.122
             TAB 1

District Court’s Order of Dismissal
                                                                           in    District Court
                                                                         Travis County, Texas

                                                                           MAR 0 4 2015
                                                                     At        :J:U\I
                                                                               "'"               M.
                           Cause No. D-1-GN-14-005160                Velva L. Price, District Clerk


AC INTERESTS, LP., FORivlERL Y               ~           IN THE DISTRICT COURT
AMERICAN COATINGS, LP.,                      §
     Plaintiff,                              §
                                             ss
v.                                           ss      OF TRAVIS COUNTY, TEXAS
                                             §
TEXAS COMivlISSION ON                        §
ENVIRONMENTAL QUALITY,                       §
    Defendant.                               §            53Ro JUDICIAL DISTRICT

                             ORDER OF DISMISSAL

      On March 4, 2015, the Court heard TCEQ's Rule 9la Motion to Dismiss.

The parties appeared through counsel. After considering the pleadings and the

arguments of counsel, the Court finds that AC Interests, L.P. is not entitled to the

relief it seeks and that the motion should be granted. The Court also finds that this

action is against a govemmentai entity.

      It is, therefore, ORDERED that this cause is dismissed.

      If it further ORDERED that each party is to bear its own costs.

      This order resolves all the claims of all the parties and is final and

appealable.


s
TAB 2

Statutes
V.T.C.A., Water Code § 5.351                                                                                 Page 1




                                       Effective:[See Text Amendments]

Vernon's Texas Statutes and Codes Annotated Currentness
 Water Code (Refs & Annos)
    Title 2. Water Administration (Refs & Annos)
      Subtitle A. Executive Agencies
            Chapter 5. Texas Commission on Environmental Quality (Refs & Annos)
              Subchapter I. Judicial Review
                  § 5.351. Judicial Review of Commission Acts


(a) A person affected by a ruling, order, decision, or other act of the commission may file a petition to review,
set aside, modify, or suspend the act of the commission.



(b) A person affected by a ruling, order, or decision of the commission must file his petition within 30 days after
the effective date of the ruling, order, or decision. A person affected by an act other than a ruling, order, or de-
cision must file his petition within 30 days after the date the commission performed the act.



CREDIT(S)

Amended by Acts 1985, 69th Leg., ch. 795, § 1.001, eff. Sept. 1, 1985.


Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Le-
gislature

(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Water Code § 5.353                                                                                  Page 1




                                       Effective:[See Text Amendments]

Vernon's Texas Statutes and Codes Annotated Currentness
 Water Code (Refs & Annos)
    Title 2. Water Administration (Refs & Annos)
      Subtitle A. Executive Agencies
            Chapter 5. Texas Commission on Environmental Quality (Refs & Annos)
              Subchapter I. Judicial Review
                  § 5.353. Diligent Prosecution of Suit


The plaintiff shall prosecute with reasonable diligence any suit brought under Section 5.351 or 5.352 of this
code. If the plaintiff does not secure proper service of process or does not prosecute his suit within one year after
it is filed, the court shall presume that the suit has been abandoned. The court shall dismiss the suit on a motion
for dismissal made by the attorney general unless the plaintiff after receiving due notice can show good and suf-
ficient cause for the delay.



CREDIT(S)

Amended by Acts 1985, 69th Leg., ch. 795, § 1.001, eff. Sept. 1, 1985.


Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Le-
gislature

(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Government Code § 311.021                                                                   Page 1




                                         Effective:[See Text Amendments]

Vernon's Texas Statutes and Codes Annotated Currentness
 Government Code (Refs & Annos)
    Title 3. Legislative Branch (Refs & Annos)
      Subtitle B. Legislation
            Chapter 311. Code Construction Act (Refs & Annos)
              Subchapter C. Construction of Statutes (Refs & Annos)
                   § 311.021. Intention in Enactment of Statutes


In enacting a statute, it is presumed that:



  (1) compliance with the constitutions of this state and the United States is intended;


  (2) the entire statute is intended to be effective;


  (3) a just and reasonable result is intended;


  (4) a result feasible of execution is intended; and


  (5) public interest is favored over any private interest.


CREDIT(S)

Acts 1985, 69th Leg., ch. 479, § 1, eff. Sept. 1, 1985.


Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Le-
gislature

(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Health & Safety Code § 361.321                                                                      Page 1




                                       Effective:[See Text Amendments]

Vernon's Texas Statutes and Codes Annotated Currentness
 Health and Safety Code (Refs & Annos)
    Title 5. Sanitation and Environmental Quality (Refs & Annos)
      Subtitle B. Solid Waste, Toxic Chemicals, Sewage, Litter, and Water (Refs & Annos)
            Chapter 361. Solid Waste Disposal Act (Refs & Annos)
              Subchapter K. Appeals; Joinder of Parties (Refs & Annos)
                   § 361.321. Appeals


(a) A person affected by a ruling, order, decision, or other act of the commission may appeal the action by filing
a petition in a district court of Travis County.



(b) A person affected by a ruling, order, decision, or other act of a county, or of a political subdivision exer-
cising the authority granted by Section 361.165, may appeal by filing a petition in a district court with jurisdic-
tion in the county or political subdivision.


(c) Except as provided by Section 361.322(a), the petition must be filed not later than the 30th day after the date
of the ruling, order, decision, or other act of the governmental entity whose action is appealed. Service of cita-
tion must be accomplished not later than the 30th day after the date on which the petition is filed.


(d) The plaintiff shall pursue the action with reasonable diligence. The court shall presume that the action has
been abandoned if the plaintiff does not prosecute the action within one year after it is filed and shall dismiss the
suit on a motion for dismissal made by the governmental entity whose action is appealed unless the plaintiff,
after receiving notice, can show good and sufficient cause for the delay.


(e) Except as provided by Section 361.322(e), in an appeal from an action of the commission, a county, or a
political subdivision exercising the authority granted by Section 361.165, the issue is whether the action is inval-
id, arbitrary, or unreasonable.



CREDIT(S)

Acts 1989, 71st Leg., ch. 678, § 1, eff. Sept. 1, 1989. Amended by Acts 1990, 71st Leg., 6th C.S., ch. 10, art. 2,
§ 28, eff. Sept. 6, 1990; Acts 1995, 74th Leg., ch. 76, § 11.71, eff. Sept. 1, 1995.


Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Le-
gislature




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Health & Safety Code § 361.321                                            Page 2




(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                         © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Health & Safety Code § 382.001                                                              Page 1




                                       Effective:[See Text Amendments]

Vernon's Texas Statutes and Codes Annotated Currentness
 Health and Safety Code (Refs & Annos)
    Title 5. Sanitation and Environmental Quality (Refs & Annos)
      Subtitle C. Air Quality
            Chapter 382. Clean Air Act (Refs & Annos)
              Subchapter A. General Provisions (Refs & Annos)
                   § 382.001. Short Title


This chapter may be cited as the Texas Clean Air Act.



CREDIT(S)

Acts 1989, 71st Leg., ch. 678, § 1, eff. Sept. 1, 1989.


Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Le-
gislature

(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Health & Safety Code § 382.011                                                                 Page 1




                                          Effective:[See Text Amendments]

Vernon's Texas Statutes and Codes Annotated Currentness
 Health and Safety Code (Refs & Annos)
    Title 5. Sanitation and Environmental Quality (Refs & Annos)
      Subtitle C. Air Quality
            Chapter 382. Clean Air Act (Refs & Annos)
              Subchapter B. Powers and Duties of Commission (Refs & Annos)
                   § 382.011. General Powers and Duties


(a) The commission shall:



  (1) administer this chapter;


  (2) establish the level of quality to be maintained in the state's air; and


  (3) control the quality of the state's air.


(b) The commission shall seek to accomplish the purposes of this chapter through the control of air contaminants
by all practical and economically feasible methods.


(c) The commission has the powers necessary or convenient to carry out its responsibilities.



CREDIT(S)

Acts 1989, 71st Leg., ch. 678, § 1, eff. Sept. 1, 1989. Amended by Acts 1995, 74th Leg., ch. 76, § 11.143, eff.
Sept. 1, 1995.


Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Le-
gislature

(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                            © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Health & Safety Code § 382.017                                                                      Page 1




                                       Effective:[See Text Amendments]

Vernon's Texas Statutes and Codes Annotated Currentness
 Health and Safety Code (Refs & Annos)
    Title 5. Sanitation and Environmental Quality (Refs & Annos)
      Subtitle C. Air Quality
            Chapter 382. Clean Air Act (Refs & Annos)
              Subchapter B. Powers and Duties of Commission (Refs & Annos)
                   § 382.017. Rules


(a) The commission may adopt rules. The commission shall hold a public hearing before adopting a rule consist-
ent with the policy and purposes of this chapter.



(b) If the rule will have statewide effect, notice of the date, time, place, and purpose of the hearing shall be pub-
lished one time at least 20 days before the scheduled date of the hearing in at least three newspapers, the com-
bined circulation of which will, in the commission's judgment, give reasonable circulation throughout the state.
If the rule will have effect in only a part of the state, the notice shall be published one time at least 20 days be-
fore the scheduled date of the hearing in a newspaper of general circulation in the area to be affected.


(c) Any person may appear and be heard at a hearing to adopt a rule. The executive director shall make a record
of the names and addresses of the persons appearing at the hearing. A person heard or represented at the hearing
or requesting notice of the commission's action shall be sent by mail written notice of the commission's action.


(d) Subsections (a) and (b) notwithstanding, the commission may adopt rules consistent with Chapter 2001,
Government Code, if the commission determines that the need for expeditious adoption of proposed rules re-
quires use of those procedures.


(e) The terms and provisions of a rule adopted by the commission may differentiate among particular conditions,
particular sources, and particular areas of the state. In adopting a rule, the commission shall recognize that the
quantity or characteristic of air contaminants or the duration of their presence in the atmosphere may cause a
need for air control in one area of the state but not in other areas. In this connection, the commission shall con-
sider:


  (1) the factors found by it to be proper and just, including existing physical conditions, topography, popula-
  tion, and prevailing wind direction and velocity; and




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Health & Safety Code § 382.017                                                                      Page 2




  (2) the fact that a rule and the degrees of conformance with the rule that may be proper for an essentially res-
  idential area of the state may not be proper for a highly developed industrial area or a relatively unpopulated
  area.


(f) Except as provided by Sections 382.0171-382.021 or to comply with federal law or regulations, the commis-
sion by rule may not specify:


  (1) a particular method to be used to control or abate air pollution;


  (2) the type, design, or method of installation of equipment to be used to control or abate air pollution; or


  (3) the type, design, method of installation, or type of construction of a manufacturing process or other kind of
  equipment.


CREDIT(S)

Acts 1989, 71st Leg., ch. 678, § 1, eff. Sept. 1, 1989. Amended by Acts 1991, 72nd Leg., ch. 14, § 137, eff.
Sept. 1, 1991; Acts 1991, 72nd Leg., 1st C.S., ch. 3, § 2.33, eff. Sept. 1, 1991; Acts 1995, 74th Leg., ch. 76, §§
5.95(49), 11.145, eff. Sept. 1, 1995.


REVISOR'S NOTE

2010 Main Volume

      (1) The revised law omits the reference to “regulations” for the reason stated in the revisor's note un-
      der Section 382.015.

      (2) Section 3.09(a) of the source law, which took effect in 1969, authorizes the board to “amend any
      rule it makes.” Section 3.09(b) of the source law requires the board to hold a public hearing before
      adopting a rule “or any amendment or repeal thereof.” Implied in an agency's authority to adopt rules
      is the agency's authority to amend or revoke rules. In fact, the Administrative Procedure and Texas
      Register Act (Article 6252-13a, Vernon's Texas Civil Statutes), which provides uniform procedures
      for state agencies, defines “rule” to include the amendment or repeal of a prior rule. Rulemaking pro-
      cedures apply to the amendment or repeal of a rule. Therefore, the revised law omits as unnecessary
      the provisions in the source law authorizing the board to amend rules and requiring the board to hold
      a public hearing before amending or repealing rules.

      (3) Sections 3.09(b) and (d) of the source law, which took effect in 1969, provide procedures for the
      adoption of rules. The revised law omits those procedures as impliedly repealed by the Administrat-
      ive Procedure and Texas Register Act (Article 6252-13a, Vernon's Texas Civil Statutes). That act
      provides minimum standards of uniform practice and procedure for all state agencies, and includes
      rulemaking procedures. The APTRA took effect in 1976, and repealed Article 6252-13. Section 22 of
      the APTRA repeals all laws in conflict.




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Health & Safety Code § 382.017                                                                  Page 3




      (4) The revised law retains Section 3.09(c) of the source law relating to appearances at a hearing on a
      rule. That provision was added in 1985 and therefore supersedes the Administrative Procedure and
      Texas Register Act (Article 6252-13a, Vernon's Texas Civil Statutes).


HISTORICAL AND STATUTORY NOTES

2010 Main Volume

Prior Laws:

    Acts 1965, 59th Leg., p. 1583, ch. 687.

    Acts 1967, 60th Leg., p. 1941, ch. 727.

    Acts 1969, 61st Leg., p. 817, ch. 273.

    Acts 1985, 69th Leg., ch. 637, § 20.

    Acts 1989, 71st Leg., ch. 1190, § 2.

    Vernon's Ann.Civ.St. arts. 4477-4; 4477-5, §§ 3.09(a) to (c), 3.10(a), (b).


LAW REVIEW COMMENTARIES

The new organic “Texas tea”?: National energy security implications of a “clean fuel” regulatory ban on Texas
biodiesel. Brandon E. Durrett, 40 Tex. Tech L. Rev. 1001 (Summer 2008).

RESEARCH REFERENCES

2015 Electronic Update

Encyclopedias

TX Jur. 3d Conservation and Pollution Laws § 186, Factors Considered When Developing Rules.


TX Jur. 3d Conservation and Pollution Laws § 187, Limits on Rulemaking Powers.


Treatises and Practice Aids

Civins, Hall & Sahs, 45 Tex. Prac. Series § 5:2, Texas Clean Air Act.


NOTES OF DECISIONS

  In general 1

  1. In general




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Health & Safety Code § 382.017                                                                  Page 4




Lawn-maintenance rules adopted by Texas Commission on Environmental Quality (TCEQ) for county in metro-
politan area that Environmental Protection Agency (EPA) had designated as not satisfying ozone air quality
standards did not violate Health and Safety Code restriction against specifying a particular method to be used to
control or abate air pollution, where rules were promulgated in order to comply with federal law, and thus rules
were exempt from such restriction. Brazoria County v. Texas Com'n on Environmental Quality (App. 3 Dist.
2004) 128 S.W.3d 728. Environmental Law           287


V. T. C. A., Health & Safety Code § 382.017, TX HEALTH & S § 382.017


Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Le-
gislature

(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Health & Safety Code § 382.032                                                                        Page 1




                                        Effective:[See Text Amendments]

Vernon's Texas Statutes and Codes Annotated Currentness
 Health and Safety Code (Refs & Annos)
    Title 5. Sanitation and Environmental Quality (Refs & Annos)
      Subtitle C. Air Quality
            Chapter 382. Clean Air Act (Refs & Annos)
              Subchapter B. Powers and Duties of Commission (Refs & Annos)
                   § 382.032. Appeal of Commission Action


(a) A person affected by a ruling, order, decision, or other act of the commission or of the executive director, if
an appeal to the commission is not provided, may appeal the action by filing a petition in a district court of Trav-
is County.



(b) The petition must be filed within 30 days after the date of the commission's or executive director's action or,
in the case of a ruling, order, or decision, within 30 days after the effective date of the ruling, order, or decision.
If the appeal relates to the commission's failure to take final action on an application for a federal operating per-
mit, a reopening of a federal operating permit, a revision to a federal operating permit, or a permit renewal ap-
plication for a federal operating permit in accordance with Section 382.0542(b), the petition may be filed at any
time before the commission or the executive director takes final action.


(c) Service of citation on the commission must be accomplished within 30 days after the date on which the peti-
tion is filed. Citation may be served on the executive director or any commission member.


(d) The plaintiff shall pursue the action with reasonable diligence. If the plaintiff does not prosecute the action
within one year after the date on which the action is filed, the court shall presume that the action has been aban-
doned. The court shall dismiss the suit on a motion for dismissal made by the attorney general unless the
plaintiff, after receiving due notice, can show good and sufficient cause for the delay.


(e) In an appeal of an action of the commission or executive director other than cancellation or suspension of a
variance, the issue is whether the action is invalid, arbitrary, or unreasonable.


(f) An appeal of the cancellation or suspension of a variance must be tried in the same manner as appeals from
the justice court to the county court.



CREDIT(S)




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Health & Safety Code § 382.032                                                                 Page 2




Acts 1989, 71st Leg., ch. 678, § 1, eff. Sept. 1, 1989. Amended by Acts 1993, 73rd Leg., ch. 485, § 5, eff. June
9, 1993; Acts 1995, 74th Leg., ch. 76, § 11.155, eff. Sept. 1, 1995.


Current through Chapters effective immediately through Chapter 46 of the 2015 Regular Session of the 84th Le-
gislature

(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
TAB 3

Rules
30 TAC § 101.302                                                                                            Page 1

Tex. Admin. Code tit. 30, § 101.302




                                                                 (1) facilities, including area sources;

Texas Administrative Code Currentness
  Title 30. Environmental Quality                                (2) mobile sources; and
    Part 1. Texas Commission on Environmental
    Quality
                                                                 (3) any facility, including area sources, or mo-
       Chapter 101. General Air Quality Rules
                                                                 bile source associated with actions by federal
         Subchapter H. Emissions Banking and
                                                                 agencies under 40 Code of Federal Regulations
         Trading
                                                                 Part 93, Subpart B, Determining Conformity of
              Division 1. Emission Credit Program
                                                                 General Federal Actions to State or Federal Im-
                  § 101.302. General Provisions
                                                                 plementation Plans.

(a) Applicable pollutants.
                                                             (c) Emission credit requirements.

    (1) An emission reduction credit (ERC) may be
                                                                 (1) An ERC is a certified emission reduction
    generated from a reduction of a criteria pollut-
                                                                 that:
    ant, excluding lead, or a precursor of a criteria
    pollutant for which an area is designated nonat-
    tainment. An ERC generated from the reduc-                       (A) must be enforceable, permanent, quan-
    tion of one pollutant or precursor may not be                    tifiable, real, and surplus;
    used to meet the requirements for another pol-
    lutant or precursor, except as provided by
                                                                     (B) must be surplus at the time it is cre-
    §101.306(d) of this title (relating to Emission
                                                                     ated, as well as when it is used; and
    Credit Use).

                                                                     (C) must occur after the year used to de-
    (2) Reductions of criteria pollutants, excluding
                                                                     termine the state implementation plan
    lead, or precursors of criteria pollutants for
                                                                     (SIP) emissions for the facility.
    which an area is designated nonattainment,
    may qualify as mobile emission reduction cred-
    its (MERCs). MERCs generated from reduc-                     (2) Mobile emission reduction credits are certi-
    tions of one pollutant may not be used to meet               fied reductions that meet the following require-
    the requirements for another pollutant, unless               ments:
    urban airshed modeling demonstrates that one
    ozone precursor may be substituted for another,
                                                                     (A) reductions must be enforceable, per-
    subject to executive director and United States
                                                                     manent, quantifiable, real, and surplus;
    Environmental Protection Agency (EPA) ap-
    proval.
                                                                     (B) the certified reduction must be surplus
                                                                     at the time it is created, as well as when it
(b) Eligible generator categories. The following
                                                                     is used;
categories are eligible to generate emission cred-
its:




                             © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 101.302                                                                                          Page 2

Tex. Admin. Code tit. 30, § 101.302




        (C) in order to become certified, the reduc-               ing and monitoring methodologies required
        tion must have occurred after the most re-                 under Chapter 117 of this title (relating to
        cent year of emissions inventory used in                   Control of Air Pollution from Nitrogen
        the SIP;                                                   Compounds) to show compliance with the
                                                                   emission specification for that pollutant.

        (D) the mobile source's annual emissions
        prior to the emission credit application                   (B) The owner or operator of a facility
        must have been represented in the emis-                    subject to the requirements under Chapter
        sions inventory used in the SIP; and                       115 of this title (relating to Control of Air
                                                                   Pollution from Volatile Organic Com-
                                                                   pounds) shall use the testing and monitor-
        (E) the mobile sources must have been in-
                                                                   ing methodologies required under Chapter
        cluded in the attainment demonstration
                                                                   115 of this title to show compliance with
        baseline emissions inventory.
                                                                   the applicable requirements.

    (3) Emission reductions from a facility or mo-
                                                                   (C) The executive director may approve
    bile source that are certified as emission credits
                                                                   the use of a methodology approved by the
    under this division cannot be recertified in
                                                                   EPA to quantify emissions from the same
    whole or in part as credits under another divi-
                                                                   type of facility or mobile source.
    sion within this subchapter.

                                                                   (D) Except as specified in subparagraph
(d) Protocol.
                                                                   (C) of this paragraph, if the executive dir-
                                                                   ector has not submitted a protocol for the
    (1) All generators or users of emission credits                applicable facility or mobile source to the
    shall use a protocol that has been submitted by                EPA for approval, the following require-
    the executive director to the EPA for approval,                ments apply:
    if existing for the applicable facility or mobile
    source, to measure and calculate baseline emis-
                                                                       (i) the amount of emission credits
    sions. If the generator or user wishes to deviate
                                                                       from a facility or mobile source, in
    from a protocol submitted by the executive dir-
                                                                       tons per year, will be determined and
    ector, EPA approval is required before the pro-
                                                                       certified based on quantification meth-
    tocol can be used. Protocols must be used as
                                                                       odologies at least as stringent as the
    follows.
                                                                       methods used to demonstrate compli-
                                                                       ance with any applicable requirements
        (A) The owner or operator of a facility                        for the facility or mobile source;
        subject to the emission specifications un-
        der §§117.110, 117.310, 117.410,
                                                                       (ii) the generator shall collect relevant
        117.1010, 117.1210, 117.1310, 117.2010,
                                                                       data sufficient to characterize the fa-
        or 117.2110 of this title (relating to Emis-
                                                                       cility's or mobile source's emissions of
        sion Specifications for Attainment Demon-
                                                                       the affected pollutant and the facility's
        stration; Emission Specifications for Eight-
                                                                       or mobile source's activity level for all
        Hour Attainment Demonstration; and
                                                                       representative phases of operation in
        Emission Specifications) shall use the test-




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 101.302                                                                                          Page 3

Tex. Admin. Code tit. 30, § 101.302




             order to characterize the facility's or                (B) periodic monitoring data;
             mobile source's baseline emissions;

                                                                    (C) testing data;
             (iii) the owner or operator of a facility
             with a continuous emissions monitor-
                                                                    (D) manufacturer's data;
             ing system or predictive emissions
             monitoring system in place shall use
             this data in quantifying emissions;                    (E) EPA Compilation of Air Pollution
                                                                    Emission Factors (AP-42), September
                                                                    2000; or
             (iv) the chosen quantification protocol
             must be made available for public
             comment for a period of 30 days and                    (F) material balance.
             must be viewable on the commission's
             website;
                                                               (3) When quantifying actual emissions in ac-
                                                               cordance with paragraph (2) of this subsection,
             (v) the chosen quantification protocol            the generator or user shall submit the justifica-
             and any comments received during the              tion for not using the methods in paragraph (1)
             public comment period must be sub-                of this subsection and submit the justification
             mitted to the EPA for a 45-day ad-                for the method used.
             equacy review; and

                                                           (e) Credit certification.
             (vi) quantification protocols may not
             be accepted for use with this division
                                                               (1) The amount of emission credits in tons per
             if the executive director receives a let-
                                                               year will be determined and certified to the
             ter objecting to the use of the protocol
                                                               nearest tenth of a ton per year.
             from the EPA during the 45-day ad-
             equacy review or the EPA adopts dis-
             approval of the protocol in the Federal           (2) The executive director shall review an ap-
             Register.                                         plication for certification to determine the cred-
                                                               ibility of the reductions. Each ERC certified
                                                               will be assigned a certificate number. A new
    (2) If the monitoring and testing data specified
                                                               number will be assigned when an ERC is
    in paragraph (1) of this subsection is missing or
                                                               traded or partly used. Reductions determined to
    unavailable, the generator or user shall determ-
                                                               be creditable and in compliance with all other
    ine the facility's emissions for the period of
                                                               requirements of this division will be certified
    time the data is missing or unavailable using
                                                               by the executive director.
    the most conservative method for replacing the
    data and these listed methods in the following
    order:                                                     (3) The applicant will be notified in writing if
                                                               the executive director denies the emission cred-
                                                               it application. The applicant may submit a re-
        (A) continuous monitoring data;
                                                               vised application in accordance with the re-
                                                               quirements of this division. If a facility's or




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 101.302                                                                                          Page 4

Tex. Admin. Code tit. 30, § 101.302




    mobile source's actual emissions exceed any            records available upon request to representatives of
    applicable local, state, or federal requirement,       the executive director, EPA, and any local enforce-
    reductions of emissions exceeding the require-         ment agency. The records must include, but not ne-
    ment may not be certified as emission credits.         cessarily be limited to:
    An application for certification of emission
    credit from reductions quantified under subsec-
                                                               (1) the name, emission point number, and facil-
    tion (d)(1)(D) of this section may only be ap-
                                                               ity identification number of each facility or any
    proved after the EPA's 45-day adequacy review
                                                               other identifying number for each mobile
    of the protocol.
                                                               source using emission credits;

(f) Geographic scope. Except as provided in
                                                               (2) the amount of emission credits being used
§101.305 of this title (relating to Emission Reduc-
                                                               by each facility or mobile source; and
tions Achieved Outside the United States), only
emission reductions generated in nonattainment
areas can be certified. An emission credit must be             (3) the certificate number of emission credits
used in the nonattainment area in which it is gener-           used for each facility or mobile source.
ated unless the user has obtained prior written ap-
proval of the executive director and the EPA; and
                                                           (h) Public information. All information submitted
                                                           with notices, reports, and trades regarding the
    (1) a demonstration has been made and ap-              nature, quantity, and sales price of emissions asso-
    proved by the executive director and the EPA           ciated with the use, generation, and transfer of an
    to show that the emission reductions achieved          emission credit is public information and may not
    in another county or state provide an improve-         be submitted as confidential. Any claim of confid-
    ment to the air quality in the county of use; or       entiality for this type of information, or failure to
                                                           submit all information, may result in the rejection
                                                           of the emission credit application. All nonconfiden-
    (2) the emission credit was generated in a non-
                                                           tial information will be made available to the public
    attainment area that has an equal or higher non-
                                                           as soon as practicable.
    attainment classification than the nonattain-
    ment area of use, and a demonstration has been
    made and approved by the executive director            (i) Authorization to emit. An emission credit cre-
    and the EPA to show that the emissions from            ated under this division is a limited authorization to
    the nonattainment area where the emission              emit the pollutants identified in subsection (a) of
    credit is generated contribute to a violation of       this section, unless otherwise defined, in accord-
    the national ambient air quality standard in the       ance with the provisions of this section, 42 United
    nonattainment area of use.                             States Code, §§7401 et seq., and Texas Health and
                                                           Safety Code, Chapter 382, as well as regulations
                                                           promulgated thereunder. An emission credit does
(g) Recordkeeping. The generator shall maintain a
                                                           not constitute a property right. Nothing in this divi-
copy of all notices and backup information submit-
                                                           sion may be construed to limit the authority of the
ted to the executive director for a minimum of five
                                                           commission or the EPA to terminate or limit such
years. The user shall maintain a copy of all notices
                                                           authorization.
and backup information submitted to the executive
director from the beginning of the use period and
for at least five years after. The user shall make the     (j) Program participation. The executive director




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 101.302                                                                      Page 5

Tex. Admin. Code tit. 30, § 101.302




has the authority to prohibit a person from particip-      END OF DOCUMENT
ating in emission credit trading either as a generator
or user, if the executive director determines that the
person has violated the requirements of the program
or abused the privileges provided by the program.


(k) Compliance burden. A user may not transfer
their compliance burden and legal responsibilities
to a third-party participant. A third-party participant
may only act in an advisory capacity to the user.


(l) Credit ownership. The owner of the initial emis-
sion credit shall be the owner or operator of the fa-
cility or mobile source creating the emission reduc-
tion. The executive director may approve a devi-
ation from this subsection considering factors such
as, but not limited to:


    (1) whether an entity other than the owner or
    operator of the facility or mobile source in-
    curred the cost of the emission reduction
    strategy; or


    (2) whether the owner or operator of the facil-
    ity or mobile source lacks the potential to gen-
    erate 1/10 ton of credit.


Source: The provisions of this §101.302 adopted to
be effective January 17, 2003, 28 TexReg 83;
amended to be effective December 2, 2004, 29
TexReg 11038; amended to be effective October
26, 2006, 31 TexReg 8684; amended to be effective
August 16, 2007, 32 TexReg 4985; amended to be
effective June 25, 2015, 40 TexReg 3848.


30 TAC § 101.302, 30 TX ADC § 101.302


Current through 40 Tex.Reg. No. 4070, dated June
19, 2015, as effective on or before June 26, 2015

Copr. (C) 2015. All rights reserved.




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 101.303                                                                                         Page 1

Tex. Admin. Code tit. 30, § 101.303




                                                              (2) An ERC may not be generated from the fol-
                                                              lowing strategies:
Texas Administrative Code Currentness
  Title 30. Environmental Quality
    Part 1. Texas Commission on Environmental                      (A) reductions from the shifting of activity
    Quality                                                        from one facility to another facility at the
       Chapter 101. General Air Quality Rules                      same site;
         Subchapter H. Emissions Banking and
         Trading
                                                                   (B) that portion of reductions funded
              Division 1. Emission Credit Program
                                                                   through state or federal programs, unless
                  § 101.303. Emission Reduction
                                                                   specifically allowed under that program; or
             Credit Generation and Certification

                                                                   (C) reductions from a facility without state
(a) Emission reduction strategy.
                                                                   implementation plan (SIP) emissions.

    (1) An emission reduction credit (ERC) may be
                                                          (b) ERC baseline emissions.
    generated using one of the following strategies
    or any other method that is approved by the ex-
    ecutive director:                                         (1) The baseline emissions may not exceed the
                                                              facility's SIP emissions.
        (A) the permanent shutdown of a facility
        that causes a loss of capability to produce           (2) The activity and emission rate used to cal-
        emissions;                                            culate the facility's historical adjusted emis-
                                                              sions must be determined from the same two
                                                              consecutive calendar years selected from the
        (B) the installation and operation of pollu-
                                                              ten consecutive years immediately before the
        tion control equipment that reduces emis-
                                                              emission reduction is achieved.
        sions below baseline emissions for the fa-
        cility;
                                                              (3) For a facility in existence less than 24
                                                              months or not having two complete calendar
        (C) a change in a manufacturing process
                                                              years of activity data, a shorter period of not
        that reduces emissions below baseline
                                                              less than 12 months may be considered by the
        emissions for the facility;
                                                              executive director.

        (D) a permanent curtailment in production
                                                          (c) ERC calculation. The quantity of ERCs is de-
        that reduces the facility's capability to pro-
                                                          termined by subtracting the facility's strategic emis-
        duce emissions; or
                                                          sions from the facility's baseline emissions, as cal-
                                                          culated in the following equation.
        (E) pollution prevention projects that pro-
        duce surplus emission reductions.
                                                           Tabular or graphic material set at this point is not




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 101.303                                                                                       Page 2

Tex. Admin. Code tit. 30, § 101.303




                    displayable.                                  (E) emissions inventory data for each of
                                                                  the years used to determine the SIP emis-
                                                                  sions and historical adjusted emissions;
(d) ERC certification.

                                                                  (F) the most stringent emission rate and the
    (1) The owner or operator of a facility with po-
                                                                  most stringent emission level, considering
    tential ERCs shall submit to the executive dir-
                                                                  all applicable local, state, and federal re-
    ector an application for ERCs no more than
                                                                  quirements;
    two years after the implementation of the emis-
    sion reduction strategy. Applications will be re-
    viewed to determine the credibility of the re-                (G) a complete description of the protocol
    ductions. Reductions determined to be credit-                 used to calculate the emission reduction
    able will be certified by the executive director              generated; and
    and an ERC will be issued to the owner.

                                                                  (H) the actual calculations performed by
    (2) ERCs must be quantified in accordance                     the generator to determine the amount of
    with §101.302(d) of this title (relating to Gen-              ERCs generated.
    eral Provisions). The executive director shall
    have the authority to inspect and request in-
                                                              (4) ERCs will be made enforceable by one of
    formation to assure that the emissions reduc-
                                                              the following methods:
    tions have actually been achieved.

                                                                  (A) amending or altering a new source re-
    (3) An application for ERCs must include, but
                                                                  view permit to reflect the emission reduc-
    is not limited to, a completed application form
                                                                  tion and set a new maximum allowable
    specified by the executive director signed by an
                                                                  emission limit;
    authorized representative of the applicant along
    with the following information for each pollut-
    ant reduced at each applicable facility:                      (B) voiding a new source review permit
                                                                  when a facility has been shut down; or
        (A) a complete description of the emission
        reduction strategy;                                       (C) for any facility without a new source
                                                                  review permit that is otherwise authorized
                                                                  by commission rule, certifying the emis-
        (B) the amount of ERCs generated;
                                                                  sion reduction and the new maximum
                                                                  emission limit on a Certification of Emis-
        (C) for volatile organic compound reduc-                  sion Limits (Form APD-CERT) or other
        tions, a list of the specific compounds re-               form considered equivalent by the execut-
        duced;                                                    ive director or an agreed order.


        (D) documentation supporting the activity,        Source: The provisions of this §101.303 adopted to
        emission rate, historical adjusted emis-          be effective January 17, 2003, 28 TexReg 83;
        sions, SIP emissions, baseline emissions,         amended to be effective December 2, 2004, 29
        and strategic emissions;                          TexReg 11038; amended to be effective June 25,




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 101.303                                                                     Page 3

Tex. Admin. Code tit. 30, § 101.303




2015, 40 TexReg 3848.


30 TAC § 101.303, 30 TX ADC § 101.303


Current through 40 Tex.Reg. No. 4070, dated June
19, 2015, as effective on or before June 26, 2015

Copr. (C) 2015. All rights reserved.

END OF DOCUMENT




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 101.306                                                                                          Page 1

Tex. Admin. Code tit. 30, § 101.306




                                                               Source Review Permits); or

Texas Administrative Code Currentness
  Title 30. Environmental Quality                              (5) compliance with other requirements as al-
    Part 1. Texas Commission on Environmental                  lowed in any applicable local, state, and federal
    Quality                                                    requirement.
       Chapter 101. General Air Quality Rules
         Subchapter H. Emissions Banking and
                                                           (b) Credit use calculation.
         Trading
              Division 1. Emission Credit Program
                  § 101.306. Emission Credit Use               (1) The number of emission credits needed by
                                                               the user for offsets shall be determined as
                                                               provided by Chapter 116, Subchapter B of this
(a) Uses for emission credits. Unless precluded by a
                                                               title.
commission order or a condition or conditions with-
in an authorization under the same commission ac-
count number, emission credits may be used as the              (2) For emission credits used in compliance
following:                                                     with Chapter 115 or 117 of this title, the num-
                                                               ber of emission credits needed should be de-
                                                               termined according to the following equation
    (1) offsets for a new source, as defined in
                                                               plus an additional 10% to be retired as an en-
    §101.1 of this title (relating to Definitions), or
                                                               vironmental contribution.
    major modification to an existing source;

                                                            Tabular or graphic material set at this point is not
    (2) mitigation offsets for action by federal
                                                                              displayable.
    agencies under 40 Code of Federal Regulations
    Part 93, Subpart B, Determining Conformity of
    General Federal Actions to State or Federal Im-            (3) For emission credits used to comply with
    plementation Plans;                                        §§117.123, 117.320, 117.323, 117.423,
                                                               117.1020, or 117.1220 of this title (relating to
                                                               Source Cap; and System Cap), the number of
    (3) an alternative means of compliance with
                                                               emission credits needed for increasing the
    volatile organic compound and nitrogen oxides
                                                               30-day rolling average emission cap or maxim-
    reduction requirements to the extent allowed in
                                                               um daily cap should be determined according
    Chapters 115 and 117 of this title (relating to
                                                               to the following equation plus an additional
    Control of Air Pollution from Volatile Organic
                                                               10% to be retired as an environmental contribu-
    Compounds; and Control of Air Pollution from
                                                               tion.
    Nitrogen Compounds);

                                                            Tabular or graphic material set at this point is not
    (4) reductions certified as emission credits may
                                                                              displayable.
    be used in netting by the original applicant, if
    not used, sold, reserved for use, or otherwise
    relied upon, as provided by Chapter 116,                   (4) Emission credits used for compliance with
    Subchapter B of this title (relating to New                any other applicable program should be de-




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 101.306                                                                                           Page 2

Tex. Admin. Code tit. 30, § 101.306




    termined in accordance with the requirements                    accordance with Chapter 116 of this title,
    of that program and must contain at least 10%                   the MERCs must be identified prior to per-
    extra to be retired as an environmental contri-                 mit issuance. Prior to construction, the off-
    bution, unless otherwise specified by that pro-                 sets must be provided through submittal of
    gram.                                                           a completed application form specified by
                                                                    the executive director.

(c) Notice of intent to use emission credits.
                                                                    (B) For emission credits that are to be used
                                                                    for compliance with the requirements of
    (1) Application to use ERCs. The executive
                                                                    Chapter 115 or 117 of this title or other
    director will not accept an application to use
                                                                    programs, the user must submit a com-
    ERCs before the ERC is available in the com-
                                                                    pleted application at least 90 days prior to
    pliance account for the site where it will be
                                                                    the planned use of the MERC. MERCs
    used. If the ERC will be used for offsets, the
                                                                    may be used only after the executive dir-
    executive director will not accept the ERC ap-
                                                                    ector grants approval of the notice of intent
    plication before the applicable permit applica-
                                                                    to use. The user must also keep a copy of
    tion is administratively complete.
                                                                    the notice and all backup in accordance
                                                                    with §101.302(g) of this title (relating to
         (A) The user shall submit a completed ap-                  General Provisions).
         plication at least 90 days before the start of
         operation for an ERC used as offsets in a
                                                               (3) If the executive director denies the facility
         permit in accordance with Chapter 116 of
                                                               or mobile source's use of emission credits, any
         this title (relating to Control of Air Pollu-
                                                               affected person may file a motion for reconsid-
         tion by Permits for New Construction or
                                                               eration within 60 days of the denial. Notwith-
         Modification).
                                                               standing the applicability provisions of
                                                               §50.31(c)(7) of this title (relating to Purpose
         (B) The user shall submit a completed ap-             and Applicability), the requirements of §50.39
         plication at least 90 days before the                 of this title (relating to Motion for Reconsider-
         planned use of an ERC for compliance                  ation) shall apply. Only an affected person may
         with the requirements of Chapter 115 or               file a motion for reconsideration.
         117 of this title or other programs.
                                                           (d) Inter-pollutant use of ERCs. With prior approv-
         (C) If the executive director approves the        al from the executive director and the United States
         ERC use, the date the application is sub-         Environmental Protection Agency, a nitrogen ox-
         mitted will be considered the date the ERC        ides or volatile organic compound ERC may be
         is used.                                          used to meet the offset requirements for the other
                                                           ozone precursor if photochemical modeling demon-
                                                           strates that the overall air quality and the regulatory
    (2) Application to use mobile emission reduc-
                                                           design value in the nonattainment area of use will
    tion credits (MERCs).
                                                           not be adversely affected by the substitution.

         (A) For MERCs which are to be used as
                                                           Source: The provisions of this §101.306 adopted to
         offsets in a New Source Review permit in
                                                           be effective January 17, 2003, 28 TexReg 83;




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 101.306                                                                     Page 3

Tex. Admin. Code tit. 30, § 101.306




amended to be effective October 26, 2006, 31
TexReg 8684; amended to be effective August 16,
2007, 32 TexReg 4985; amended to be effective
June 25, 2015, 40 TexReg 3848.


30 TAC § 101.306, 30 TX ADC § 101.306


Current through 40 Tex.Reg. No. 4070, dated June
19, 2015, as effective on or before June 26, 2015

Copr. (C) 2015. All rights reserved.

END OF DOCUMENT




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 305.66                                                                                            Page 1

Tex. Admin. Code tit. 30, § 305.66




                                                               endangers human health or safety or the envir-
                                                               onment to such an extent that permit termina-
                                                               tion is necessary to prevent further harm;
Texas Administrative Code Currentness
  Title 30. Environmental Quality
    Part 1. Texas Commission on Environmental                  (6) the facility is being operated by a transferee
    Quality                                                    before commission approval of the transfer;
       Chapter 305. Consolidated Permits
            Subchapter D. Amendments, Renewals,
                                                               (7) for underground injection wells, a determ-
         Transfers, Corrections, Revocation, and
                                                               ination that the waste being injected is a haz-
         Suspension of Permits
                                                               ardous waste as defined under § 335.1 of this
                 § 305.66. Permit Denial, Suspen-
                                                               title (relating to Definitions) either because the
           sion, and Revocation
                                                               definition has been revised, or because a previ-
                                                               ous determination has been changed;
(a) A permit or other order of the commission does
not become a vested right and may be suspended or
                                                               (8) for Class III injection wells, failure to
revoked for good cause at any time by order of the
                                                               achieve satisfactory restoration progress;
commission after opportunity for a public hearing is
given. Good cause includes, but is not limited to,
the following:                                                 (9) for radioactive material licenses, any viola-
                                                               tion of the Texas Radiation Control Act or
                                                               Chapter 336 of this title (relating to Radioact-
    (1) the permittee has failed or is failing to com-
                                                               ive Substance Rules), or when conditions are
    ply with the conditions of the permit or a com-
                                                               revealed by an application, statement of fact,
    mission order, including failure to construct,
                                                               report, record, inspection, or other means,
    during the life of the permit, facilities neces-
                                                               which would have warranted the commission's
    sary to conform with the terms and conditions
                                                               refusal to issue a license on an original applica-
    of the permit;
                                                               tion; or

    (2) the permit or the operations thereunder
                                                               (10) such other cause sufficient to warrant ter-
    have been abandoned;
                                                               mination or suspension of the authorization.

    (3) the permit or other order is no longer
                                                               (11) the executive director has received notific-
    needed by the permittee;
                                                               ation under § 305.42 and § 305.653 of this title
                                                               (relating to Application Required; and Apply-
    (4) the permittee's failure in the application or          ing for a Standard Permit) of a facility owner
    hearing process to disclose fully all relevant             or operator's intent to be covered by a standard
    facts, or the permittee's misrepresentation of             permit.
    relevant facts at any time;

                                                           (b) The authority to discharge waste into or adja-
    (5) a determination that the permitted activity        cent to the water in the state under a waste dis-




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 305.66                                                                                            Page 2

Tex. Admin. Code tit. 30, § 305.66




charge permit is subject to cancellation or suspen-        permit if the commission finds after notice and
sion under the Texas Water Code, § 26.084.                 hearing, that:


(c) The commission may, for good cause, deny,                  (1) the permit holder has a record of environ-
amend, revoke, or suspend, after notice and hearing            mental violations in the preceding five years at
according to § 305.68 of this title (relating to Ac-           the permitted site;
tion and Notice on Petition for Revocation and Sus-
pension), any permit it issues or has authority to is-
                                                               (2) the applicant has a record of environmental
sue for a solid waste storage, processing, or dispos-
                                                               violations in the preceding five years at any
al facility, for good cause, for reasons pertaining to
                                                               site owned, operated, or controlled by the ap-
public health, air or water pollution, land use, or for
                                                               plicant;
violations of the Texas Solid Waste Disposal Act,
or any other applicable laws or rules controlling the
management of solid waste.                                     (3) the permit holder or applicant made a false
                                                               or misleading statement in connection with an
                                                               original or renewal application, either in the
(d) When the executive director determines revoca-
                                                               formal application or in any other written in-
tion or suspension proceedings are warranted, a pe-
                                                               strument relating to the application submitted
tition requesting appropriate action may be filed by
                                                               to the commission, its officers, or its employ-
the executive director with the commission. A per-
                                                               ees;
son affected by the issuance of a permit or other or-
der of the commission may initiate proceedings for
revocation or suspension by forwarding a petition              (4) the permit holder or applicant is indebted to
to the executive director to be filed with the com-            the state for fees, payment of penalties, or taxes
mission.                                                       imposed by Title 5, Sanitation and Environ-
                                                               mental Quality, of the Texas Health and Safety
                                                               Code (Vernon 1991) or by a rule of the com-
(e) If the executive director or an affected person
                                                               mission;
intends to file a petition to revoke or suspend a per-
mit, notice of the intention and a copy of the peti-
tion to be filed shall be personally served on or sent         (5) the permit holder or applicant is unable to
by registered or certified mail to the permittee at            ensure that the management of the hazardous
the last address of record with the commission. This           waste management facility conforms or will
notice shall be given at least 15 days before a peti-          conform to this title and the rules of the com-
tion for revocation or suspension is submitted to the          mission.
executive director or filed with the commission for
further proceedings. Failure to provide such notice
                                                           (g) Before denying, suspending, or revoking a per-
shall not be jurisdictional. For radioactive material
                                                           mit under this section, the commission must find:
licenses issued under Chapter 336 of this title
(relating to Radioactive Substance Rules), only the
executive director may file a petition to revoke or            (1) that a violation or violations are significant
suspend a license.                                             and that the permit holder or applicant has not
                                                               made a substantial attempt to correct the viola-
                                                               tions; or
(f) The commission may deny, suspend for not
more than 90 days, or revoke an original or renewal




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 305.66                                                                                         Page 3

Tex. Admin. Code tit. 30, § 305.66




    (2) that the permit holder or applicant is in-         application for a new commercial hazardous waste
    debted to the state for fees, payment of penal-        management facility permit solely on the basis of
    ties, or taxes imposed by Title 5, Sanitation and      lack of experience of the applicant.
    Environmental Quality, of the Texas Health
    and Safety Code (Vernon 1991) or by rule of
                                                           (l) For purposes of this section, the terms “permit
    the commission.
                                                           holder” and “applicant” include each member of a
                                                           partnership or association and, with respect to a
(h) The commission may not suspend a new com-              corporation, each officer and the owner or owners
mercial hazardous waste management permit on the           of a majority of the corporate stock, provided such
basis of a failure of a county or a municipality to        partner or owner controls at least 20% of the permit
accept the funds and make the roadway improve-             holder or applicant and at least 20% of another
ments pursuant to § 335.182 of this title (relating to     business which operates a solid waste management
Burden on Public Roadways by a New Commercial              facility.
Hazardous Waste Management Facility).

                                                           Source: The provisions of this §305.66 adopted to
(i) For applications for new hazardous waste man-          be effective June 19, 1986, 11 TexReg 2594;
agement facility permits, the commission may deny          amended to be effective July 5, 1989, 14 TexReg
such an application if it determines that the facility     3046; amended to be effective November 7, 1991,
is not compatible with local land use pursuant to §        16 TexReg 6051; amended to be effective June 5,
335.180 of this title (relating to Impact of New           1997, 22 TexReg 4583; amended to be effective
Hazardous Waste Management Facilities on Local             October 29, 2009, 34 TexReg 7315.
Land Use).

                                                           30 TAC § 305.66, 30 TX ADC § 305.66
(j) For applications for new commercial hazardous
waste management facility permits, the commission
                                                           Current through 40 Tex.Reg. No. 3730, dated June
may not deny such an application on the basis of a
                                                           12, 2015, as effective on or before June 19, 2015
failure of a county or a municipality to accept the
funds and make the roadway improvements pursu-             Copr. (C) 2015. All rights reserved.
ant to § 335.182 of this title.
                                                           END OF DOCUMENT
(k) For applications for any new commercial haz-
ardous waste management facility permits, the
commission shall not grant such an application if
the applicant is without experience in the particular
hazardous waste management technology and has
not conspicuously stated that lack of experience in
the application, and the commission shall not grant
such an application unless the applicant provides a
summary of its experience, pursuant to §
305.50(12)(D) of this title (relating to Additional
Requirements for an Application for a Hazardous or
Industrial Solid Waste Permit and for a Post-
Closure Order). The commission may not deny an




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 305.122                                                                                         Page 1

Tex. Admin. Code tit. 30, § 305.122




                                                              Subparts AA, BB, or CC limiting air emissions,
                                                              as adopted by reference under § 335.112 of this
                                                              title (relating to Standards).
Texas Administrative Code Currentness
  Title 30. Environmental Quality
    Part 1. Texas Commission on Environmental             (b) A permit may be modified, revoked and reis-
    Quality                                               sued, or terminated during its term for cause as set
       Chapter 305. Consolidated Permits                  forth in § 305.62 of this title (relating to Amend-
            Subchapter F. Permit Characteristics          ments) and § 305.66 of this title (relating to Permit
         and Conditions                                   Denial, Suspension, and Revocation), or the permit
                § 305.122. Characteristics of Per-        may be modified upon the request of the permittee
           mits                                           as set forth in § 305.69 of this title.


(a) Compliance with a Resource Conservation and           (c) A permit issued within the scope of this
Recovery Act (RCRA) permit during its term con-           subchapter does not convey any property rights of
stitutes compliance, for purposes of enforcement,         any sort, nor any exclusive privilege, and does not
with subtitle C of RCRA except for those require-         become a vested right in the permittee.
ments not included in the permit which:

                                                          (d) The issuance of a permit does not authorize any
    (1) become effective by statute;                      injury to persons or property or an invasion of other
                                                          property rights, or any infringement of state or local
                                                          law or regulations.
    (2) are promulgated under 40 Code of Federal
    Regulations (CFR) Part 268, restricting the
    placement of hazardous wastes in or on the            (e) Except for any toxic effluent standards and pro-
    land;                                                 hibitions imposed under Clean Water Act (CWA), §
                                                          307, and standards for sewage sludge use or dispos-
                                                          al under CWA, § 405(d), compliance with a Texas
    (3) are promulgated under 40 CFR Part 264, re-
                                                          pollutant discharge elimination system (TPDES)
    garding leak detection systems for new and re-
                                                          permit during its term constitutes compliance, for
    placement surface impoundment, waste pile,
                                                          purposes of enforcement, with the CWA, §§ 301,
    and landfill units, and lateral expansions of sur-
                                                          302, 306, 307, 318, 403, and 405; however, a TP-
    face impoundment, waste pile, and landfill
                                                          DES permit may be amended or revoked during its
    units. The leak detection system requirements
                                                          term for cause as set forth in § 305.62 and § 305.66
    include double liners, construction quality as-
                                                          of this title.
    surance programs, monitoring, action leakage
    rates, and response action plans, and will be
    implemented through the Class 1 permit modi-          Source: The provisions of this §305.122 adopted to
    fications procedures of § 305.69 of this title        be effective June 19, 1986, 11 TexReg 2597;
    (relating to Solid Waste Permit Modification at       amended to be effective October 8, 1990, 15
    the Request of the Permittee); or                     TexReg 5492; amended to be effective November
                                                          23, 1993, 18 TexReg 8215; amended to be effective
                                                          February 26, 1996, 21 TexReg 1137; amended to be
    (4) are promulgated under 40 CFR Part 265,




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
30 TAC § 305.122                                                                     Page 2

Tex. Admin. Code tit. 30, § 305.122




effective November 15, 2001, 26 TexReg 9123;
amended to be effective February 21, 2013, 38
TexReg 970.


30 TAC § 305.122, 30 TX ADC § 305.122


Current through 40 Tex.Reg. No. 3730, dated June
12, 2015, as effective on or before June 19, 2015

Copr. (C) 2015. All rights reserved.

END OF DOCUMENT




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.